Case 21-05002-FJS               Doc 5   Filed 05/24/21 Entered 05/24/21 15:44:32   Desc Main
                                        Document      Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                 NEWPORT NEWS DIVISION

In re: JAMES THOMAS WILSON                                              Case No. 21-50025-FJS
       Debtor                                                                      Chapter 13



ONEMAIN FINANCIAL GROUP, LLC.

        Plaintiff,

v.                                                                  Adv. Pro. No. 21-05002-SCS

JAMES THOMAS WILSON
    Defendant.


     ANSWER TO COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT

         COMES NOW, James Thomas Wilson (“Defendant” or “Debtor”), by counsel, and files

this Answer to Complaint filed by OneMain Financial Group, LLC. (“Plaintiff”), and states as

follows:

                                         Parties and Jurisdiction

         1.        Admit.

         2.        Admit.

         3.        Admit.

         4.        Admit.

                                          Factual Background

         5.        Admit.

         6.        Admit.

Barry W. Spear (VSB #39152)
Kathryne Mary Rose Shaw (VSB #89561)
Boleman Law Firm, P.C.
Convergence Center III
272 Bendix Rd., Suite 330
Virginia Beach, VA 23452
Telephone (757) 313-3000
Counsel for Debtor/Defendant
Case 21-05002-FJS          Doc 5   Filed 05/24/21 Entered 05/24/21 15:44:32             Desc Main
                                   Document      Page 2 of 4



       7.      Admit.

       8.      Admit.

       9.      Admit.

                                              Count I

       10.     Defendant’s responses to Paragraphs 1 through 9 are hereby restated and

incorporated by reference.

       11.     This paragraph makes no affirmative allegation and merely is a recitation of a

Code section. To the extent it implies improper conduct and/or intent on the part of the

Defendant, it is denied.

       12.     This paragraph makes no affirmative allegation and merely cites to case law. To

the extent it implies improper conduct and/or intent on the part of the Defendant, it is denied.

       13.     Admit.

       14.     Admit.

       15.     The schedules speak for themselves. Defendant believed that he would be able to

make the monthly payment called for pursuant to the terms of the loan and the allegation that it

was unlikely that he would have been able to make the payment is denied.

       16.     The schedules speak for themselves The Defendant did use the proceeds of the

loan to pay bills and other financial obligations. To the extent this allegation asserts improper

conduct and/or intent by the Defendant, it is denied.

       17.     Deny.

       18.     Deny. OneMain did not justifiably rely upon the Debtor’s loan application. The

Loan Application gave OneMain authority to make credit inquiries and there is not assertion that

they took any steps to evaluate the Debtor’s credit beyond the Loan Application.
Case 21-05002-FJS          Doc 5    Filed 05/24/21 Entered 05/24/21 15:44:32             Desc Main
                                    Document      Page 3 of 4



        19.    Deny.



                                              Count II



        20.    The responses to Paragraphs 1 through 19 are hereby restates and incorporated

here.

        21.    This paragraph makes no affirmative allegations and merely recites a Bankrutpcy

Code section. To the extent it implies improper conduct and/or intent on the part of the

Defendant, it is denied.

        22.    The Loan Application speaks for itself. To the extent this allegation implies

improper conduct or intent on behalf of the Defendant, it is denied.

        23.    The schedules and loan application speak for themselves. The Loan Application

asks for a listing of loans and the Debtor did fill this part of the Application out. The application

does not ask for information regarding taxes. Further, the debtor believed certain accounts to be

so old as not be active debts. In small print on the Application, there is language that the Debtor

listed all obligations owed.    However, in his mind, he had properly filled out the application.

Defendant denies any intent to make a material misrepresentation.

        24.    The Defendant’s Schedule J and the Loan application speak for themselves. Deny

               and improper conduct and/or intent by the Defendant.

        25.    Deny that OneMain reasonably relied on the Debtor’s representations in making

the loan. The Loan Application was filled out online and there is no assertion of any due

diligence by OneMain in verifying net income or any other aspect of the Debtor’s financial

situation.
Case 21-05002-FJS        Doc 5    Filed 05/24/21 Entered 05/24/21 15:44:32          Desc Main
                                  Document      Page 4 of 4



       26.    Deny.

       27.    Deny.

       WHEREFORE, Defendant prays that the Court dismiss Plaintiff’s Complaint and for

such other and further relief as to the Court may deem necessary and appropriate.



                                            JAMES THOMAS WILSON


                                            /s/ Barry W. Spear
                                            Barry W. Spear (VSB #39152)
                                            Kathryne Mary Rose Shaw (VSB #89561)
                                            Boleman Law Firm, P.C.
                                            Convergence Center III
                                            272 Bendix Rd., Suite 330
                                            Virginia Beach, VA 23452
                                            Telephone (757) 313-3000
                                            Counsel for Debtor/Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of this Answer was sent via CM/ECF to Trevor Reid, counsel
for Plaintiff, on May 24, 2021.


                                     By:     /s/ Barry W. Spear
                                                    Counsel for Debtor/Defendant
